NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANG CAO,                                       No.    19-70549

                Petitioner,                     Agency No. A087-874-281

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Yang Cao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

inconsistencies between Cao’s testimony and the documentary evidence

concerning her parents’ place of residence, Cao’s employment, and the length of

her detention; and based on Cao’s demeanor. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”); see also Manes v.

Sessions, 875 F.3d 1261, 1264 (9th Cir. 2017) (IJ made “explicit reference to

particular unrecorded aspects of demeanor” which is sufficient to provide “specific

examples” of demeanor as required). Cao’s contentions that she was denied an

opportunity to explain any discrepancies fail, see Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011) (opportunity to explain may be provided through direct

examination), and her explanations do not compel a contrary conclusion, see

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (IJ not required to accept

explanations for inconsistencies). Substantial evidence also supports the finding

that Cao did not present corroborative evidence that would otherwise establish her

eligibility for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014)




                                          2                                   19-70549
(petitioner’s documentary evidence was insufficient to independently support

claim).

      In the absence of credible testimony, in this case, Cao’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of Cao’s CAT claim

because it was based on the same evidence found not credible, and Cao does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      In light of this disposition, we do not reach Cao’s remaining contentions

regarding the merits of her asylum, withholding of removal, and CAT claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to

decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          3                                   19-70549